Name: Council Regulation (EEC) No 206/91 of 22 January 1991 concerning the exclusion of milk products from inward processing arrangements and of recourse to certain usual forms of handling
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 30 . 1 . 91 Official Journal of the European Communities No L 24/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 206/91 of 22 January 1991 concerning the exclusion of milk products from inward processing arrangements and of recourse to certain usual forms of handling tive action relating to the usual forms of handling which may be carried out in customs warehouses and in free zones (6) and in accordance with the rules laid down in Council Regulation (EEC) No 2503/88 of 25 July 1988 on customs warehouses Q and in Council Regulation (EEC) No 2504/88 of 25 July 1988 on free zones and free warehouses (8) ; Whereas electrodialysed whey powder is not produced in the Community ; Whereas further time is required to carry out the neces ­ sary adjustments before the traditional trade in whey is suspended ; Whereas it is appropriate, given the relative strength of the cheese market and the suitability of certain cheeses for processing, to exempt a limited number of cheeses ; Whereas, at this stage, the duration of these measures should be limited to the end of the 1991 /92 marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3577/90 (2), and in particular Articles 12 (2) nand 18 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas, under Article 18 ( 1 ) of Regulation (EEC) No 804/68 , the use of inward processing arrangements may, in special cases and to the extent necessary for the proper working of the common organization of the market in milk and milk products, be prohibited, in whole or in part, in respect of the products referred in Article 1 of that Regulation which are intended for the manufacture of products referred to in that Article or of the goods listed in the Annex to that Regulation ; whereas Regula ­ tions (EEC) No 1999/85 (3) and No 3677/86 (4), as last amended by Regulation (EEC) No 731 /90 (*), lay down provisions on inward processing relief arrangements ; Whereas the use of milk products imported from non ­ member countries under inward processing arrangements may jeopardize the normal disposal of products of Community origin and the proper working of the common organization of the market in milk and milk products ; whereas the use of inward processing arrange ­ ments should therefore be prohibited in the case of those products ; Whereas, for the same reasons, provision should be made for the possibility of also prohibiting certain of the usual forms of handling within the meaning of Council Direc ­ tive 71 /235/EEC of 21 June 1971 on harmonization of the provisions laid down by law, regulation or administra ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The use of inward processing arrangements shall be prohibited in the case of the products specified in Article 1 of Regulation (EEC) No 804/68 when they are intended for the manufacture of the products referred to in that Article or of goods listed in the Annex to that Regulation. 2 . However, the use of inward processing arrangements shall not be prohibited for electrodialysed whey powder falling within CN code ex 0404 10 11 and for whey falling within CN code 0404 10 91 for use in the manu ­ facture of products falling within CN codes 0404 10 11 , 1702 10, 1901 10, 1901 90 90 and 2106 90 51 and of lactalbumin falling within CN codes 3502 90 51 and 3502 90 59 . (') OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 353, 17 . 12. 1990, p . 23 . (3) OJ No L 188 , 20 . 7. 1985, p. 1 . (6) OJ No L 143, 29 . 6. 1971 , p. 28 . 0 OJ No L 225, 15 . 8 . 1988, p . 1 . (8) OJ No L 225, 15 . 8 . 1988, p . 8 . (4) OJ No L 351 , 12. 12. 1986, p. 1 . (Ã  OJ No L 81 , 28 . 3 . 1990, p. 14. No L 24/2 Official Journal of the European Communities 30 . 1 . 91 3 . Furthermore, the use of inward processing arrange ­ ments shall not be prohibited for cheese classified under the following CN codes :  0406 90 13 (Emmentaler)  ex 0406 90 1 5 (Gruyere)  0406 90 21 (Cheddar)  0406 90 23 (Edam)  ex 0406 90 77 (Gouda)  ex 0406 90 1 1 (Other Cheese for processing, namely, Emmentaler, Gruyere, Cheddar, Edam and Gouda which would otherwise be classified under CN codes 0406 90 13 , ex 0406 90 15, 0406 90 21 , 0406 90 23 and ex 0406 90 77) for use in the manufacture of powdered cheese falling within CN code 0406 20 90, of processed cheese falling within CN codes 0406 30 10, 0406 30 31 , 0406 30 39 and 0406 30 90 and of products falling within CN codes 2106 90 10, 2106 90 91 and 2106 90 99. 4. Recourse to certain of the usual forms of handling specified in Article 1 of Directive 71 /235/EEC may, in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , be prohibited in the case of the products specified in Article 1 of the said Regulation which are the subject of a customs warehousing procedure or are in a free zone . processing arrangements through the procedure referred to in Article 30 of Regulation (EEC) No 804/68 . 2. Requests for the authorizations referred to in para ­ graph 1 shall indicate at least :  the CN code, the quantity and the composition of the product to be imported,  the compensatory products to be manufactured and the CN code, the quantity and the composition of each,  where imported milk products are to be combined with products of Community origin in the manufac ­ ture of compensatory products, the composition should indicate separately, for each component, that part which is of Community origin and that part which comes from products imported under inward processing arrangements,  the period of validity of the authorization, and  the maximum period between the date of importation and that of re-exportation of the compensatory products . 3 . Requests for authorizations for the products referred to in Article 1 (2) and (3) and in this Article shall include a written undertaking from the importer and/or processor not to put any of the compensatory products into free circulation in the Community. Article 3 This Regulation shall enter into force on 1 February 1991 . However, Article 1 ( 1 ) shall not apply to imports made under inward processing arrangements pursuant to autho ­ rizations valid on that date. This Regulation shall apply until the end of the 1991 /92 marketing year. Article 2 1 . When a milk product referred to in Article 1 of Regulation (EEC) No 804/68 is not produced within the Community, the Commission , at the request of a Member State, may authorize its importation under the inward This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1991 . For the Council The President R. STEICHEN